WEBB, J.
The defendant appeals from a judgment rendered against him for a balance due upon open account, and appellant has not made any appearance m this court.
The defense set up was that certain articles shown on the account had been sold on approval, and had not been accepted, that other articles were defective, and that plaintiff’s salesman had agreed to permit' defendant to return the articles, and that others had not been ordered.
Th evidence shows that all of the articles for ' which defendant claimed a credit had been ordered by him, and while the evidence is conflicting as to the sale on approval, and the ' alleged understanding between the salesman and defendant, it does not show, however, that the salesman had any authority to agree to permit defendant to return the goods, nor does it' establish that any of the articles were defective, or not suited for the purposes for which they were designed, and the defendant has no cause to complain of the judgment, which is affirmed.